DETAILED ACTION
This communication is response to the amendment filed 03/14/2022. Claims 1-5, 7, 8, and 17-29 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 8, and 17-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  “generating a first time window” in line 3 should be “generating the first time window. “generating a second time window” in line 3 should be “generating the second time window”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0365577 to HUANG (hereafter Huang) in view of US Pub. 2002/0036984 to Chiussi et al. (hereafter Chiussi) and further in view of US Pub. 2018/0157528 to Gigante et al. (hereafter Gigante).

Regarding claim 1, Huang discloses a service traffic distribution method based on a time window (see Huang, Fig 1 and Fig 2), comprising: 
generating a time window (see Huang, Fig 1, step S101; ¶ 0049- ¶ 0052: obtain a periodic service attribute corresponding to a terminal identifier of a user terminal and a real-time service attribute corresponding to the terminal identifier; the data recommendation device may obtain a periodic service attribute that corresponds to a terminal identifier of a user terminal and that is targeted for a target service and a real-time service attribute corresponding to the terminal identifier; the periodic service attribute is a first label attribute that corresponds to the terminal identifier and that is obtained through calculation according to a first service operation that is targeted for the target service and that is uploaded under the terminal identifier in a first preset period of time; The real-time service attribute is a second label attribute that corresponds to the terminal identifier and that is obtained through calculation according to a second service operation that is targeted for the target service and that is uploaded under the terminal identifier in real time. Further, the real-time service attribute may be a second label attribute that corresponds to the terminal identifier and that is obtained through calculation by using a preset confidence model and based on the recorded second service operation that is targeted for the target service and that is uploaded under the terminal identifier in a second preset period of time. The first preset period of time is greater than the second preset period of time) based on a reference preset rule; 
determining, according to an operation behavior performed by a user on a client in the generated time window, service traffic to be distributed (see Huang, Fig 1; step S102; ¶ 0055- ¶ 0056: Select at least one piece of recommendation service data in a service data set corresponding to the target service according to the periodic service attribute and the real-time service attribute; the data recommendation device may select at least one piece of recommendation service data in a service data set corresponding to the target service according to the periodic service attribute and the real-time service attribute. In another embodiment of the present disclosure, the service data set includes at least one piece of service data, and each of the at least one piece of service data has a third label attribute corresponding to each service data); and 
distributing the determined service traffic (see Huang, Fig 1, step S103; ¶ 0057: Send the at least one piece of recommendation service data to the user terminal).
Huang discloses generating time window but does not explicitly disclose “the time window is generated based on a reference rule”.
However, Chiussi discloses the well-known teaching of generating a time window based on a reference rule (see Chiussi, ¶ 0067: The rules of lines 4 and 6 of the above flow-enqueue pseudo-code reflect the rules for generating and updating the timestamps in accordance with the Sh-VC algorithm).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of generating a time window based on a reference rule as taught by Chiussi and incorporate it into the system of Huang to achieve guaranteed quality of service and efficient management of data transmission in the communication system (see Chiussi, ¶ 0019 and ¶ 0020).
Huang does not explicitly disclose wherein the time window includes a first time window and/or a second time window, and the reference-rule is configured to use one running period of the client as the first time window, and/or use a period to periodically generate the second time window when the client runs (see Gigante, ¶ 0021: For processes that have been executed in the same or a similar context as the particular process, the system can generate a long-term run time model and a short-term run time model for the process. The long-term run time model may be generated for a process by fitting a probability distribution to running times of the process over a first time period, e.g., over the previous two weeks. The short-term run time model may be generated for a process by fitting a probability distribution to running times of the process over a second time period that is shorter than the first time period, e.g., over the previous day or hour).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Gigante and incorporate it into the system of Huang for efficient resource utilization (see Gigante, ¶ 0002).

Regarding claim 2, Huang in view of Chiussi and Gigante discloses the method according to claim 1, wherein the generating the first time window based on a reference rule comprises: generating the first time window (see Huang, ¶ 0051: the periodic service attribute is a first label attribute that corresponds to the terminal identifier and that is obtained through calculation according to a first service operation that is targeted for the target service and that is uploaded under the terminal identifier in a first preset period of time. Further, the periodic service attribute may be a first label attribute that corresponds to the terminal identifier and that is obtained through calculation by using a preset recommendation algorithm model and based on the recorded first service operation that is targeted for the target service and that is uploaded under the terminal identifier in the first preset period of time; “Thus Huang discloses generating first time window”) but Huang does not explicitly disclose when the client exits, wherein the first time window is a time period from start to exit of the client.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of generating the second time window when the client exits, wherein the first time window is a time period from start to exit of the client since it is well-known in the art to define or set the time window as a time period from start to exit of the client or resident time and incorporate it as the first time window of Huang. One of ordinary skill in the art would have been motivated to perform this teaching in order to obtain accurate operational statistics of the communication system.

Regarding claim 3, Huang in view Chiussi and Gigante discloses the method according to claim 1, wherein the generating the second time window based on a reference rule comprises: generating a second time window (see Huang, ¶ 0052: The real-time service attribute is a second label attribute that corresponds to the terminal identifier and that is obtained through calculation according to a second service operation that is targeted for the target service and that is uploaded under the terminal identifier in real time. Further, the real-time service attribute may be a second label attribute that corresponds to the terminal identifier and that is obtained through calculation by using a preset confidence model and based on the recorded second service operation that is targeted for the target service and that is uploaded under the terminal identifier in a second preset period of time. “Thus Huang discloses generating second time window”) but does not explicitly disclose according to the period when the client runs, wherein a start moment of the second time window is a start moment of the period, and an end moment of the second time window is an end moment of the period.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of generating a second time window according to the period when the client runs, wherein a start moment of the second time window is a start moment of the period, and an end moment of the second time window is an end moment of the period since it is well-known in the art to define or set the time window as a time period from start to exit of the client or resident time and incorporate it as the first time window of Huang. One of ordinary skill in the art would have been motivated to perform this teaching in order to obtain accurate operational statistics of the communication system.

Regarding claim 4, Huang in view of Chiussi and Gigante discloses the method according to claim 3, wherein the method further comprises: adjusting duration of the period according to at least one of a behavior habit of the user and a service type of an operation currently performed by the user in the client (see Huang, ¶ 0052: the real-time service attribute may be a second label attribute that corresponds to the terminal identifier and that is obtained through calculation by using a preset confidence model and based on the recorded second service operation that is targeted for the target service and that is uploaded under the terminal identifier in a second preset period of time. The first preset period of time is greater than the second preset period of time (e.g., orders of magnitude greater, e.g., sub-second vs. days or weeks). In another embodiment of the present disclosure, the second label attribute is obtained by a real-time layer through calculation. For example, for a relatively static application scenario such as a daily selected song in a music application, a second service operation that is targeted for music data in the music application and that is uploaded under the terminal identifier in one day is obtained. The second service operation includes operations such as downloading, skipping, deleting, and collecting. The second label attribute includes comprehensive music genre, singer preference, time preference, and the like in one day). Also, it is well-known in the art to adjust duration of the period according to user behavior habit and service type of an operation.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust duration of the period according to at least one of a behavior habit of the user and a service type of an operation currently performed by the user since it will-known to perform this teaching based on user design preference to improve the quality of service of the communication system.
Chiussi also discloses adjusting duration of the period according to at least one of a behavior habit of the user and a service type of an operation currently performed by the user (see Chiussi, ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of adjusting duration of the period according to at least one of a behavior habit of the user and a service type of an operation currently performed by the user as taught by Chiussi and incorporate it into the system of Huang to achieve guaranteed quality of service and efficient management of data transmission in the communication system (see Chiussi, ¶ 0019 and ¶ 0020).

Regarding claim 5, Huang in view of Chiussi and Gigante discloses the method according to claim 1, wherein the determining, according to an operation behavior performed by a user on the client in the generated time window, service traffic to be distributed comprises: determining intention scores of the user on a plurality of reference service activities according to the operation behavior (see Huang, ¶ 0056: the data recommendation device may select at least one piece of recommendation service data in a service data set corresponding to the target service according to the periodic service attribute and the real-time service attribute. The data recommendation device obtains a scoring value of each of the at least one piece of target service data according to the periodic service attribute and the real-time service attribute and by using a preset scoring model. The preset scoring model may be a Gradient Boosting Decision Tree (GBDT) algorithm model. The data recommendation device obtains at least one piece of recommendation service data in the at least one piece of target service data according to magnitude of the scoring value of each target service data); and 
Huang does not explicitly disclose “using service traffic corresponding to a reference service activity that has the highest intention score as the service traffic to be distributed.”
However, since Huang discloses obtaining a piece of recommendation data according to the size of the scoring value, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the size of the scoring value to be highest intention scoring value to be used as the service traffic to be distributed to achieve an efficient service data distribution in the communication system (see Huang, ¶ 0057).

Regarding claim 7, Huang in view of Chiussi and Gigante discloses the method according to claim 2, Huang does not explicitly disclose “wherein the distributing the determined service traffic comprises: distributing, by using an exclusive channel, the service traffic to be distributed that is determined according to the operation behavior performed by the user on the client in the generated first time window, wherein the exclusive channel is a user reach channel with a frequency limit”.
However, since Huang discloses distributing service traffic using first time window and second time window, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use exclusive channel for the distribution of the service traffic in the first time window based on user design preference to select highest priority or dedicated channel for the distribution of traffic to improve efficiency of traffic application. One of ordinary skill in the art would have been motivated to perform this teaching since it is well-known in the art to use exclusive channel for high priority traffic transmission.

Regarding claim 8, Huang in view of Chiussi and Gigante discloses the method according to claim 3, Huang does not explicitly disclose “wherein the distributing the determined service traffic comprises: distributing, by using a non-exclusive channel, the service traffic to be distributed that is determined according to the operation behavior performed by the user on the client in the generated second time window, wherein the non-exclusive channel is a user reach channel without a frequency limit.”
However, since Huang discloses distributing service traffic using first time window and second time window, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use non-exclusive channel for the distribution of the service traffic in the second time window based on user design preference to select a shared channel for the distribution of traffic to improve efficiency of traffic application by reducing congestion. One of ordinary skill in the art would have been motivated to perform this teaching since it is well-known in the art to use non-exclusive channel for efficient resource utilization.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 1. Although phased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 1. Although phased as non-transitory computer-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 2. Although phased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 3. Although phased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 4. Although phased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 5. Although phased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 7. Although phased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 8. Although phased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 2. Although phased as non-transitory computer-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 3. Although phased as non-transitory computer-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 5. Although phased as non-transitory computer-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 28, it is rejected for the same reasons as set forth in claim 7. Although phased as non-transitory computer-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 8. Although phased as non-transitory computer-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464